Title: To James Madison from James Monroe, 11 February 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Feby. 11. 1786
In my last I mention’d to you, the subject of the impost was reviv’d & that a report of a Committee had given place to a motion of Mr. Pinckney, the latter being still before the house. The report, and motion with a report from the Bd. of treasury to the same effect have since been committed, in which State the business now lies. I inclose you a paper containing the report. It is doubted whether in any event this State will adopt it. Those members elected in opposition to such as were turn’d out, for their opposition to the measure, have I hear imbib’d their sentiments & act under them. They are it is said possess’d to great amount (I mean the leaders of the party) of publick securities, and doubtful of their payment by federal exertion, seem inclin’d to pursue the course Pena. latterly did & provide for it, by establishing State funds. The more extensive the funds of the State, & the more fully they exclude the citizens of other States & foreigners from such provision, the better of course for the party. I am sincerely yr. friend & servant
Jas. Monroe
If you visit this place shortly I will present you to a young lady who will be adopted a citizen of Virga. in the course of this week.
